Birdsong, Presiding Judge.
In Dept. of Transp. v. Acree Oil Co., 266 Ga. 336 (467 SE2d 319), the Supreme Court reversed our ruling in Acree Oil Co. v. Dept. of Transp., 216 Ga. App. 586 (455 SE2d 590) as to the admissibility of certain evidence of business losses in this particular condemnation case. The Supreme Court having held that the trial court “did not abuse its discretion by excluding Aeree Oil’s speculative evidence of its business losses,” Dept. of Transp., 266 Ga. at 337 (2), we hereby vacate our ruling on that point and we affirm the judgment below, there being no other discernible enumerations of error requiring reconsideration.

Judgment affirmed.


Blackburn and Ruffin, JJ, concur.